Case 2:19-cv-04002-JLS-DFM Document 33 Filed 11/17/20 Page 1 of 1 Page ID #:4935




                                                                    JS-6
                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA




   JESSIE C. ROBERTS,                     Case No. CV 19-04002-JLS (DFM)

           Petitioner,                    JUDGMENT

               v.

   JIM ROBERTSON,

           Respondent.



        Pursuant to the Court’s Order Accepting the Report and
  Recommendation of United States Magistrate Judge,
        IT IS ADJUDGED that the Petition is denied, and this action dismissed
  with prejudice.


   Date: November 17, 2020                 ___________________________
                                           JOSEPHINE L. STATON
                                           United States District Judge
